                  Case 20-11259-JTD          Doc 266       Filed 06/25/20        Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    ADVANTAGE HOLDCO, INC., et al.,                                 Case No. 20-11259 (JTD)

                                     Debtors.1                      (Jointly Administered)


             NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
             HEARING ON JUNE 29, 2020 AT 3:00 P.M. (EASTERN TIME) BEFORE
                 THE HONORABLE JOHN T. DORSEY, U.S. BANKRUPTCY
                      COURT FOR THE DISTRICT OF DELAWARE2

RESOLVED MATTER

1.           Motion of Element Fleet Corporation for Relief from the Automatic Stay, Adequate
             Protection and Related Relief (Filed June 11, 2020) [Docket No. 152]

             Related Document:

                    (a)    Agreed Order Granting Motion of Element Fleet Corporation for Relief
                           from the Automatic Stay, Adequate Protection, and Related Relief
                           (Entered June 23, 2020) [Docket No. 213]

             Response Deadline:    June 19, 2020 at 4:00 p.m. (ET), extended until June 23, 2020 at
                                   4:00 p.m. for the Debtors




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Advantage Holdco, Inc. (4832); Advantage Opco, LLC (9101); Advantage Vehicles LLC (6217); E-Z
Rent A Car, LLC (2538); Central Florida Paint & Body, LLC (1183); Advantage Vehicle Financing LLC (7263);
and RAC Vehicle Financing, LLC (8375). The Debtors’ address is 2003 McCoy Road, Orlando, Florida 32809
2
          The telephonic hearing will be held before The Honorable John T. Dorsey at the United States Bankruptcy
Court for the District of Delaware, 824 North Market Street, 5th Floor, Courtroom No. 5, Wilmington, Delaware
19801. Any person who wishes to appear at the telephonic hearing must contact COURTCALL, LLC at 866-582-
6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
Effective January 5, 2005, Revised May 11, 2018. Counsel presenting at the hearing via zoom Meeting,
https://debuscourts.zoomgov.com/j/1605364948, Meeting ID: 160 536 4948, Passcode: 676751, must also
participate in CourtCall for audio, in accordance with the instructions set forth in the Notice Regarding
Videoconferencing During the Implementation of COVID-19 Court Procedures and Delaware Bankruptcy Court
Video Appearance Procedures.



60915/0001-20706777v3
                 Case 20-11259-JTD       Doc 266      Filed 06/25/20   Page 2 of 19




         Responses Received:

                   (a)   Informal comments of the Debtors

         Status:         An order has been entered resolving this matter. No hearing is necessary.

MATTER WITH CERTIFICATION OF COUNSEL / CERTIFICATE OF NO
OBJECTION

2.       Debtors’ Motion for Entry of Interim and Final Orders Under 11 U.S.C. §§ 105(a) and
         366 and Fed. R. Bankr. P. 6003 (I) Prohibiting Utility Companies from Altering or
         Discontinuing Service on Account of Prepetition Invoices, (II) Approving Deposit as
         Adequate Assurance of Payment, and (III) Establishing Procedures for Resolving
         Requests by Utility Companies for Additional Assurance of Payment (Filed May 27,
         2020) [Docket No. 6]

         Related Documents:

                   (a)   Interim Order (I) Prohibiting Utility Companies from Altering or
                         Discontinuing Service on Account of Prepetition Invoices, (II) Approving
                         Deposit as Adequate Assurance of Payment, and (III) Establishing
                         Procedures for Resolving Requests by Utility Companies for Additional
                         Assurance of Payment (Entered May 29, 2020) [Docket No. 54]

                   (b)   Notice of Entry of Interim Order and Final Hearing with Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Under 11 U.S.C.
                         §§ 105(a) and 366 and Fed. R. Bankr. P. 6003 (I) Prohibiting Utility
                         Companies from Altering or Discontinuing Service on Account of
                         Prepetition Invoices, (II) Approving Deposit as Adequate Assurance of
                         Payment, and (III) Establishing Procedures for Resolving Requests by
                         Utility Companies for Additional Assurance of Payment (Entered June 1,
                         2020) [Docket No. 78]

                   (c)   Certification of No Objection Regarding Debtors’ Motion for Entry of
                         Interim and Final Orders Under 11 U.S.C. §§ 105(a) and 366 and Fed. R.
                         Bankr. P. 6003 (I) Prohibiting Utility Companies from Altering or
                         Discontinuing Service on Account of Prepetition Invoices, (II) Approving
                         Deposit as Adequate Assurance of Payment, and (III) Establishing
                         Procedures for Resolving Requests by Utility Companies for Additional
                         Assurance of Payment (Filed June 24, 2020) [Docket No. 260]

         Response Deadline:     June 19, 2020 at 4:00 p.m. (ET)




                                                  2
60915/0001-20706777v3
                 Case 20-11259-JTD       Doc 266       Filed 06/25/20    Page 3 of 19




         Responses Received: None

         Status:         A certification of no objection has been filed with regards to this motion.
                         No hearing is necessary unless the Court directs otherwise.

3.       Debtors’ Motion for Entry of Interim and Final Orders Under 11 U.S.C. §§ 105(a),
         363(b), 1107, and 1108 and Fed. R. Bankr. P. 6003 Authorizing Debtors to (I) Pay Their
         Prepetition Insurance Obligations, (II) Pay Their Prepetition Bonding Obligations, (III)
         Maintain Their Postpetition Insurance Coverage, and (IV) Maintain Their Bonding
         Program (Filed May 27, 2020) [Docket No. 7]

         Related Documents:

                   (a)   Interim Order Authorizing Debtors to (I) Pay Their Prepetition Insurance
                         Obligations, (II) Pay Their Prepetition Bonding Obligations, (III) Maintain
                         Their Postpetition Insurance Coverage, and (IV) Maintain Their Bonding
                         Program (Entered May 29, 2020) [Docket No. 55]

                   (b)   Notice of Entry of Interim Order and Final Hearing with Respect to
                         Debtors’ Motion for Entry of Interim and Final Orders Under 11 U.S.C.
                         §§ 105(a), 363(b), 1107, and 1108 and Fed. R. Bankr. P. 6003 Authorizing
                         Debtors to (I) Pay Their Prepetition Insurance Obligations, (II) Pay Their
                         Prepetition Bonding Obligations, (III) Maintain Their Postpetition
                         Insurance Coverage, and (IV) Maintain Their Bonding Program (Filed
                         June 1, 2020) [Docket No. 81]

                   (c)   Certification of No Objection Regarding Debtors' Motion for Entry of
                         Interim and Final Orders Under 11 U.S.C. §§ 105(a), 363(b), 1107, and
                         1108 and Fed. R. Bankr. P. 6003 Authorizing Debtors to (I) Pay Their
                         Prepetition Insurance Obligations, (II) Pay Their Prepetition Bonding
                         Obligations, (III) Maintain Their Postpetition Insurance Coverage, and
                         (IV) Maintain Their Bonding Program (Filed June 24, 2020) [Docket No.
                         259]

         Response Deadline:     June 19, 2020 at 4:00 p.m. (ET), extend until June 23, 2020 for
                                International Fidelity Insurance Company and Allegheny Casualty
                                Company.

         Responses Received: None

         Status:         A certification of no objection has been filed with regards to this motion.
                         No hearing is necessary unless the Court directs otherwise.




                                                   3
60915/0001-20706777v3
                 Case 20-11259-JTD       Doc 266       Filed 06/25/20    Page 4 of 19




4.       Debtors’ Motion for Entry of Interim and Final Orders Under 11 U.S.C. §§ 105(a),
         363(b), 507(a)(8) and 541 and Fed. R. Bankr. P. 6003 Authorizing Payment of Certain
         Prepetition Sales Taxes and Fees (Filed May 27, 2020) [Docket No. 9]

         Related Documents:

                   (a)   Interim Order Under 11 U.S.C. §§ 105(a), 363(b), 506(a), 507(a)(8) and
                         541 and Fed. R. Bankr. P. 6003 Authorizing Payment of Prepetition Sales
                         Taxes and Fees (Entered May 29, 2020) [Docket No. 60]

                   (b)   Notice of Entry of Interim Order and Final Hearing with Respect to
                         Debtors’ Motion for Entry of Interim and Final Order Under 11 U.S.C. §§
                         105(a), 363(b), 507(a)(8) and 541 and Fed. R. Bankr. P. 6003 Authorizing
                         Payment of Certain Prepetition Sales Taxes and Fees (Filed June 1, 2020)
                         [Docket No. 77]

                   (c)   Certification of No Objection Regarding Debtors’ Motion for Entry of
                         Interim and Final Orders Under 11 U.S.C. §§ 105(a), 363(b), 507(a)(8)
                         and 541 and Fed. R. Bankr. P. 6003 Authorizing Payment of Certain
                         Prepetition Sales Taxes and Fees (Filed June 24, 2020) [Docket No. 261]

         Response Deadline:     June 19, 2020 at 4:00 p.m. (ET)

         Responses Received: None

         Status:         A certification of no objection has been filed with regards to this motion.
                         No hearing is necessary unless the Court directs otherwise.

5.       Debtors’ Motion for Entry of Debtors’ Authority to Retain and Employ Epiq Corporate
         Restructuring, LLC as Administrative Advisor Effective as of Petition Date (Filed June 5,
         2020) [Docket No. 122]

         Related Documents:

                   (a)   Certification of Counsel Regarding Proposed Order Authorizing the
                         Debtors to Retain and Employ Epiq Corporate Restructuring, LLC as
                         Administrative Advisor Effective as of Petition Date (Filed June 24, 2020)
                         [Docket No. 258]

         Response Deadline:     June 19, 2020 at 4:00 p.m. (ET)

         Responses Received:

                   (a)   Informal comments received from the Office of the United States Trustee




                                                   4
60915/0001-20706777v3
                 Case 20-11259-JTD        Doc 266      Filed 06/25/20    Page 5 of 19




         Status:         A certification of counsel has been filed with regards to this motion. No
                         hearing is necessary unless the Court directs otherwise.

6.       Debtors’ Application for Order Pursuant to Sections 105(a) and 363(b) of the Bankruptcy
         Code (I) Authorizing the Debtors to Retain Mackinac Partners, LLC to Provide the
         Debtors with a Chief Restructuring and Related Services, Nunc Pro Tunc to the Petition
         Date and (II) Approving the Agreement Related Thereto (Filed June 5, 2020) [Docket
         No. 123]

         Related Documents:

                   (a)   Certification of Counsel Regarding Debtors’ Application for Order
                         Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code (I)
                         Authorizing the Debtors to Retain Mackinac Partners, LLC to Provide the
                         Debtors with a Chief Restructuring and Related Services, Nunc Pro Tunc
                         to the Petition Date and (II) Approving the Agreement Related Thereto
                         (Filed June 24, 2020) [Docket No. 259]

         Response Deadline:     June 19, 2020 at 4:00 p.m. (ET)

         Responses Received:

                   (a)   Informal comments received from the Office of the United States Trustee

         Status:         A certification of counsel has been filed with regards to this application.
                         No hearing is necessary unless the Court directs otherwise.

MATTERS GOING FORWARD

7.       Debtors’ Motion for Entry of Order Under 11 U.S.C. §§ 105(a), 345, 363, and 364, Fed.
         R. Bankr. P. 6003, and Del. Bankr. L.R. 2015-2 (I) Authorizing Continued Use of
         Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
         Checks, and Business Forms, (II) Authorizing Continuation of Existing Deposit
         Practices, (III) Authorizing Continuation of Intercompany Transactions, and (IV)
         Granting Administrative Status to Postpetition Intercompany Claims (Filed May 27,
         2020) [Docket No. 8]

         Related Documents:

                   (a)   Interim Order (I) Authorizing Continued Use of Existing Cash
                         Management System, Including Maintenance of Existing Bank Accounts,
                         Checks, and Business Forms, (II) Authorizing Continuation of Existing
                         Deposit Practices, (III) Authorizing Continuation of Intercompany
                         Transactions, and (IV) Granting Administrative Status of Postpetition
                         Intercompany Claims (Entered May 29, 2020) [Docket No. 57]



                                                   5
60915/0001-20706777v3
                 Case 20-11259-JTD      Doc 266       Filed 06/25/20   Page 6 of 19




                  (b)   Notice of Entry of Interim Order and Final Hearing with Respect to
                        Debtors’ Motion for Entry of an Order Under 11 U.S.C. §§ 105(a), 345,
                        363, and 364, Fed. R. Bankr. P. 6003, and Del. Bankr. L.R. 2015-2 (I)
                        Authorizing Continued Use of Existing Cash Management System,
                        Including Maintenance of Existing Bank Accounts, Checks, and Business
                        Forms, (II) Authorizing Continuation of Existing Deposit Practices, (III)
                        Authorizing Continuation of Intercompany Transactions, and (IV)
                        Granting Administrative Status of Postpetition Intercompany Claims
                        (Filed June 1, 2020) [Docket No. 76]

         Response Deadline:    June 19, 2020 at 4:00 p.m. (ET)

         Responses Received:

                  (a)   Limited Objection of the Consortium of Airports to Debtors’: (1) Motion
                        for Entry of Interim and Final Orders Under Section 150(A) and 363(c)(1)
                        of the Bankruptcy Code and Bankruptcy Rule 6003 (I) Authorizing but
                        Not Directing, Debtors to Continue to Operate Their On-Airport Locations
                        and Pay Prepetition Claims in the Ordinary Course; (II) Authorizing and
                        Directing Banks to Honor Prepetition Checks and Fund Transfers for
                        Authorized Payments; and (III) Granting Related Relief (D.I. No. 12); (2)
                        Motion for Entry of Order Under 11 U.S.C. §§ 105(A), 345, 363, and 364,
                        Fed. R. Bankr. P. 6003 and Del. Bankr. L.R. 2015-2 (I) Authorizing
                        Continued Use of Existing Cash Management System, Including
                        Maintenance of Existing Bank Accounts, Checks, and Business Forms,
                        (II) Authorizing Continuation of Existing Deposit Practices, (III)
                        Authorizing Continuation of Intercompany Transactions, and (IV)
                        Granting Administrative Status of Postpetition Intercompany Claims (D.I.
                        No. 8); and (3) Motion for Entry of Interim and Final Orders (I)
                        Authorizing Debtors to Obtain Post-Petition Secured Financing Pursuant
                        to 11 U.S.C. §§ 105, 361, 362 and 364; (II) Granting Liens and Super-
                        Priority Claims; and (III) Scheduling a Final Hearing Pursuant to
                        Bankruptcy Rule 4001 (D.I. No. 13) (Filed June 19, 2020) [Docket No.
                        181]

                  (b)   Limited Objection to the Airport Motion (Dkt. No. 12), Cash Management
                        Motion (Dkt. No. 8); and DIP Motion (Dkt. No. 13) (Filed June 23, 2020)
                        [Docket No. 207]

         Status: This matter will be going forward.

8.       Debtors’ Motion for Entry of Interim and Final Order Under 11 U.S.C. §§ 105(a), 363(b),
         363(c), 364, 507(a), 541, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing
         Payment of Certain Prepetition Workforce Obligations, Including Compensation,
         Benefits, Expense Reimbursements, and Related Obligations, (II) Confirming Right to
         Continue Workforce Programs on Postpetition Basis, (III) Authorizing Payment of


                                                 6
60915/0001-20706777v3
                 Case 20-11259-JTD      Doc 266      Filed 06/25/20   Page 7 of 19




         Withholding and Payroll-Related Taxes, (IV) Authorizing Payment of Prepetition Claim
         owing to Administrators of, or Third Party Providers Under, Workforce Programs, and
         (V) Directing Banks to Honor Prepetition Checks and Fund Transfers for Authorized
         Payments (Filed May 27, 2020) [Docket No. 11]

         Related Documents:

                  (a)   Interim Order Under 11 U.S.C. §§ 105(a), 363(b), 363(c), 364, 507(a),
                        541, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing
                        Payment of Certain Prepetition Workforce Obligations, Including
                        Compensation, Benefits, Expense Reimbursements, and Related
                        Obligations, (II) Confirming Right to Continue Workforce Programs on
                        Postpetition Basis, (III) Authorizing Payment of Withholding and Payroll-
                        Related Taxes, (IV) Authorizing Payment of Prepetition Claims Owing to
                        Administrators of, or Third Party Providers Under, Workforce Programs,
                        and (V) Directing Banks to Honor Prepetition Checks and Fund Transfers
                        For Authorized Payments (Entered May 29, 2020) [Docket No. 61]

                  (b)   Notice of Entry of Interim Order and Final Hearing with Respect to
                        Debtors’ Motion for Entry of Interim and Final Orders Under 11 U.S.C.
                        §§ 105(a), 363(b), 363(c), 364, 507(a), 541, 1107(a), and 1108 and Fed. R.
                        Bankr. P. 6003 (I) Authorizing Payment of Certain Prepetition Workforce
                        Obligations, Including Compensation, Benefits, Expense Reimbursements,
                        and Related Obligations, (II) Confirming Right to Continue Workforce
                        Programs on Postpetition Basis, (III) Authorizing Payment of Withholding
                        and Payroll-Related Taxes, (IV) Authorizing Payment of Prepetition
                        Claims Owing to Administrators of, or Third Party Providers Under,
                        Workforce Programs, and (V) Directing Banks to Honor Prepetition
                        Checks and Fund Transfers For Authorized Payments (Filed June 1, 2020)
                        [Docket No. 80]

         Response Deadline:    June 19, 2020 at 4:00 p.m. (ET)

         Responses Received: None

         Status: The motion is uncontested. The Debtors intend to submit an order under
                 certification of counsel. This matter will not be going forward.

9.       Debtors’ Motion For Entry of Interim and Final Orders Under Sections 105(a) and
         363(c)(1) of the Bankruptcy Code and Bankruptcy Rule 6003 (I) Authorizing, But Not
         Directing, Debtors to Continue to Operate Their On-Airport Locations and Pay
         Prepetition Claims in the Ordinary Course; (II) Authorizing and Directing Banks to
         Honor Prepetition Checks and Fund Transfers For Authorized Payments; and (III)
         Granting Related Relief (Filed May 27, 2020) [Docket No. 12]




                                                 7
60915/0001-20706777v3
                 Case 20-11259-JTD      Doc 266      Filed 06/25/20   Page 8 of 19




         Related Documents:

                  (a)   Interim Order Under Sections 105(a) and 363(c)(1) of the Bankruptcy
                        Code and Bankruptcy Rule 6003 (I) Authorizing, But Not Directing,
                        Debtors to Continue to Operate Their On-Airport Locations and Pay
                        Prepetition Claims in the Ordinary Course; (II) Authorizing and Directing
                        Banks to Honor Prepetition Checks and Fund Transfers For Authorized
                        Payments; and (III) Granting Related Relief (Entered May 29, 2020)
                        [Docket No. 64]

                  (b)   Notice of Entry of Interim Order and Final Hearing with Respect to
                        Debtors’ Motion For Entry of Interim and Final Orders Under Sections
                        105(a) and 363(c)(1) of the Bankruptcy Code and Bankruptcy Rule 6003
                        (I) Authorizing, But Not Directing, Debtors to Continue to Operate Their
                        On-Airport Locations and Pay Prepetition Claims in the Ordinary Course;
                        (II) Authorizing and Directing Banks to Honor Prepetition Checks and
                        Fund Transfers For Authorized Payments; and (III) Granting Related
                        Relief (Filed June 1, 2020) [Docket No. 79]

         Response Deadline:    June 19, 2020 at 4:00 p.m. (ET), extend for City and County of
                               Denver until June 24, 2020 at 12:00 p.m. (ET)

         Responses Received:

                  (a)   Limited Objection of the Consortium of Airports to Debtors’: (1) Motion
                        for Entry of Interim and Final Orders Under Section 150(A) and 363(c)(1)
                        of the Bankruptcy Code and Bankruptcy Rule 6003 (I) Authorizing but
                        Not Directing, Debtors to Continue to Operate Their On-Airport Locations
                        and Pay Prepetition Claims in the Ordinary Course; (II) Authorizing and
                        Directing Banks to Honor Prepetition Checks and Fund Transfers for
                        Authorized Payments; and (III) Granting Related Relief (D.I. No. 12); (2)
                        Motion for Entry of Order Under 11 U.S.C. §§ 105(A), 345, 363, and 364,
                        Fed. R. Bankr. P. 6003 and Del. Bankr. L.R. 2015-2 (I) Authorizing
                        Continued Use of Existing Cash Management System, Including
                        Maintenance of Existing Bank Accounts, Checks, and Business Forms,
                        (II) Authorizing Continuation of Existing Deposit Practices, (III)
                        Authorizing Continuation of Intercompany Transactions, and (IV)
                        Granting Administrative Status of Postpetition Intercompany Claims (D.I.
                        No. 8); and (3) Motion for Entry of Interim and Final Orders (I)
                        Authorizing Debtors to Obtain Post-Petition Secured Financing Pursuant
                        to 11 U.S.C. §§ 105, 361, 362 and 364; (II) Granting Liens and Super-
                        Priority Claims; and (III) Scheduling a Final Hearing Pursuant to
                        Bankruptcy Rule 4001 (D.I. No. 13) (Filed June 19, 2020) [Docket No.
                        181]




                                                 8
60915/0001-20706777v3
                 Case 20-11259-JTD      Doc 266       Filed 06/25/20   Page 9 of 19




                  (b)   Limited Objection of the City and County of Denver, on behalf of Its
                        Department of Aviation, to (1) Debtors’ Motion for Entry of Interim and
                        Final Orders Under Section 150(A) and 363(c)(1) of the Bankruptcy Code
                        and Bankruptcy Rule 6003 (I) Authorizing, but Not Directing, Debtors to
                        Continue to Operate Their On-Airport Locations and Pay Prepetition
                        Claims in the Ordinary Course; (II) Authorizing and Directing Banks to
                        Honor Prepetition Checks and Fund Transfers for Authorized Payments;
                        and (III) Granting Related Relief (D.I. No. 12); and (2) Debtors’ Motion
                        for Entry of Interim and Final Orders (I) Authorizing Debtors to Obtain
                        Post-Petition Secured Financing Pursuant to 11 U.S.C. §§ 105, 361, 362
                        and 364; (II) Granting Liens and Super-Priority Claims; and (III)
                        Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 (Docket
                        No. 13] (Filed June 19, 2020) [Docket No. 182]

                  (c)   Limited Objection to the Airport Motion (Dkt. No. 12), Cash Management
                        Motion (Dkt. No. 8); and Dip Motion (Dkt. No. 13) (Filed June 23, 2020)
                        [Docket No. 207]

                  (d)   Informal comments received from CBRE

         Status: This matter will be going forward.

10.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Obtain
         Post-Petition Secured Financing Pursuant to 11 U.S.C. §§ 105, 361, 362 and 364; (II)
         Granting Liens and Super-Priority Claims; and (III) Scheduling a Final Hearing Pursuant
         to Bankruptcy Rule 4001 (Filed May 27, 2020) [Docket No. 13]

         Related Documents:

                  (a)   Declaration of Matthew Pascucci in Support of Debtors’ Motion for Entry
                        of Interim and Final Orders (I) Authorizing Debtors to Obtain Post-
                        Petition Secured Financing Pursuant to 11 U.S.C. §§ 105, 361, 362 and
                        364; (II) Granting Liens and Super-Priority Claims; and (III) Scheduling a
                        Final Hearing Pursuant to Bankruptcy Rule 4001 (Filed May 27, 2020)
                        (Docket No. 14)

                  (b)   Interim (I) Authorizing Debtors to Obtain Post-Petition Secured Financing
                        Pursuant to 11 U.S.C. §§ 105, 361, 362 and 364; (II) Granting Liens and
                        Super-Priority Claims; and (III) Scheduling a Final Hearing Pursuant to
                        Bankruptcy Rule 4001 (Entered May 29, 2020) [Docket No. 68]

                  (c)   Notice of Entry of Interim Order and Final Hearing with Respect to
                        Interim Order (I) Authorizing Debtor to Obtain Post-Petition Secured
                        Financing Pursuant to 11 U.S.C. §§ 105, 361, 362 and 364; (II) Granting
                        Liens and Super-Priority Claims; and (III) Scheduling a Final Hearing
                        Pursuant to Bankruptcy Rule 4001 (Filed June 1, 2020) [Docket No. 75]


                                                 9
60915/0001-20706777v3
                Case 20-11259-JTD      Doc 266       Filed 06/25/20   Page 10 of 19




         Response Deadline:    June 19, 2020 at 4:00 p.m. (ET), extend until June 23, 2020 for
                               International Fidelity Insurance Company and Allegheny Casualty
                               Company.

         Responses Received:

                  (a)   Objection of the Official Committee of Unsecured Creditors to the
                        Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing
                        Debtors to Obtain Post-Petition Secured Financing Pursuant to 11 U.S.C.
                        §§ 105, 361, 362 and 364; (II) Granting Liens and Super-Priority Claims;
                        and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001
                        (Filed June 19, 2020) [Docket No. 179]

                  (b)   Limited Objection of the Consortium of Airports to Debtors’ (1) Motion
                        for Entry of Interim and Final Orders Under Section 150(A) and 363(c)(1)
                        of the Bankruptcy Code and Bankruptcy Rule 6003 (I) Authorizing but
                        Not Directing, Debtors to Continue to Operate Their On-Airport Locations
                        and Pay Prepetition Claims in the Ordinary Course; (II) Authorizing and
                        Directing Banks to Honor Prepetition Checks and Fund Transfers for
                        Authorized Payments; and (III) Granting Related Relief (D.I. No. 12); (2)
                        Motion for Entry of Order Under 11 U.S.C. §§ 105(A), 345, 363, and 364,
                        Fed. R. Bankr. P. 6003 and Del. Bankr. L.R. 2015-2 (I) Authorizing
                        Continued Use of Existing Cash Management System, Including
                        Maintenance of Existing Bank Accounts, Checks, and Business Forms,
                        (II) Authorizing Continuation of Existing Deposit Practices, (III)
                        Authorizing Continuation of Intercompany Transactions, and (IV)
                        Granting Administrative Status of Postpetition Intercompany Claims (D.I.
                        No. 8); and (3) Motion for Entry of Interim and Final Orders (I)
                        Authorizing Debtors to Obtain Post-Petition Secured Financing Pursuant
                        to 11 U.S.C. §§ 105, 361, 362 and 364; (II) Granting Liens and Super-
                        Priority Claims; and (III) Scheduling a Final Hearing Pursuant to
                        Bankruptcy Rule 4001 (D.I. No. 13) (Filed June 19, 2020) [Docket No.
                        181]

                  (c)   Limited Objection of the City and County of Denver, on behalf of its
                        Department of Aviation (Filed June 19, 2020) [Docket No. 182]

                  (d)   The Bancorp Bank’s Limited Objection to he Debtors’ DIP Financing
                        Motion (Filed June 19, 2020) [Docket No. 183]

                  (e)   Objection of Element Fleet Corporation to Debtors’ Motion for Entry of
                        Interim and Final Orders (I) Authorizing Debtors to Obtain Post-Petition
                        Secured Financing Pursuant to 11 U.S.C. §§ 105, 361, 362 and 364; (II)
                        Granting Liens and Super-Priority Claims; and (III) Scheduling a Final



                                                10
60915/0001-20706777v3
                Case 20-11259-JTD      Doc 266        Filed 06/25/20   Page 11 of 19




                        Hearing Pursuant to Bankruptcy Rule 4001 (Filed June 19, 2020) [Docket
                        No. 184]

                  (f)   Objection of HFC Acceptance, LLC and Westlake Flooring Company,
                        LLC to Debtors' Motion for Entry of Interim and Final Orders (I)
                        Authorizing Debtors to Obtain Post-Petition Secured Financing Pursuant
                        to 11 U.S.C. Sections 105, 361, 362 and 364; (II) Granting Liens and
                        Super-Priority Claims; and (III) Scheduling a Final Hearing Pursuant to
                        Bankruptcy Rule 4001 (Filed June 20, 2020) [Docket No. 188]

                  (g)   Joinder of NextGear Capital Inc. to The Bancorp Bank's Limited
                        Objection to Debtors' DIP Financing Motion (Filed June 21, 2020)
                        [Docket No. 189]

                  (h)   DFW’s Limited Objection to the Airport Motion (Dkt. No. 12), Cash
                        Management Motion (Dkt. No. 8); and Dip Motion (Dkt. No. 13) (Filed
                        June 23, 2020) [Docket No. 207]

                  (i)   International Fidelity Insurance Company and Allegheny Casualty
                        Company’s Limited Objection to Debtors’ Motion for Entry of Interim
                        and Final Orders (I) Authorizing Debtors to Obtain Post-Petition Secured
                        Financing Pursuant to 11 U.S.C. §§ 105, 361, 362 and 364; (II) Granting
                        Liens and Super-Priority Claims; and (III) Scheduling a Final Hearing
                        Pursuant to Bankruptcy Rule 4001 (Filed May 27, 2020) [Docket No. 13]
                        (Filed June 23, 2020) [Docket No. 210]

                  (j)   Informal comments from the Maricopa County Treasurer

         Status: This matter will be going forward.

11.      Debtors’ Motion for Entry of (I) an Order (A) Authorizing and Approving Bidding
         Procedures in Connection with the Sale of the Debtors’ Assets, (B) Authorizing and
         Approving Procedures Related to the Assumption and Assignment of Executory
         Contracts and Unexpired Leases in Connection with the Sale, (C) Scheduling Auction
         and Sale Approval Hearing, (D) Approving the Form and Manner of the Notice of the
         Sale Hearing, and (E) Granting Related Relief, and (II) an Order (A) Approving the Sale
         of the Debtors’ Assets, (B) Authorizing the Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases in Connection with the Sale, and (C)
         Granting Related Relief (Filed May 29, 2020) [Docket No. 69]

         Related Documents:

                  (a)   Declaration of Alfred C. Farrell, Chief Financial Officer of Advantage
                        Holdco, Inc., in Support of Chapter 11 Petitions and First Day Pleadings
                        (Filed May 28, 2020) [Docket No. 15]



                                                11
60915/0001-20706777v3
                Case 20-11259-JTD      Doc 266       Filed 06/25/20   Page 12 of 19




                  (b)   Order Shortening the Time for Notice of the Hearing to Consider Bidding
                        Procedures in Debtors Motion for Entry of (I) An Order (A) Authorizing
                        and Approving Bidding Procedures in Connection with the Sale of The
                        Debtors Assets, (B) Authorizing and Approving Procedures Related to
                        The Assumption and Assignment of Executory Contracts and Unexpired
                        Leases in Connection with the Sale, (C) Scheduling Auction and Sale
                        Approval Hearing, (D) Approving the Form and Manner of The Notice of
                        The Sale Hearing, and (E) Granting Related Relief, and (II) An Order (A)
                        Approving The Sale of The Debtors Assets, (B) Authorizing the
                        Assumption and Assignment of Certain Executory Contracts and
                        Unexpired Leases in Connection with The Sale, and (C) Granting Related
                        Relief (Entered June 3, 2020) [Docket No. 92]

                  (c)   Amended Notice of Hearing on Debtors' Motion for Entry of (I) An Order
                        (A) Authorizing and Approving Bidding Procedures in Connection with
                        the Sale of The Debtors Assets, (B) Authorizing and Approving
                        Procedures Related to the Assumption and Assignment of Executory
                        Contracts and Unexpired Leases in Connection with The Sale, (C)
                        Scheduling Auction and Sale Approval Hearing, (D) Approving the Form
                        and Manner of The Notice of The Sale Hearing, and (E) Granting Related
                        Relief, and (II) An Order (A) Approving the Sale of The Debtors Assets,
                        (B) Authorizing the Assumption and Assignment of Certain Executory
                        Contracts and Unexpired Leases in Connection with The Sale, and (C)
                        Granting Related Relief (Filed June 4, 2020) [Docket No. 113]

                  (d)   Notice of Filing Revised Bidding Procedures Order (Filed June 9, 2020)
                        [Docket No. 138]

                  (e)   Declaration of Matthew Pascucci in Support of Debtors’ Motion for Entry
                        of (I) An Order (A) Authorizing and Approving Bidding Procedures in
                        Connection with the Sale of the Debtors’ Assets, (B) Authorizing and
                        Approving Procedures Related to the Assumption and Assignment of
                        Executory Contracts and Unexpired Leases in Connection with the Sale,
                        (C) Scheduling Auction and Sale Approval Hearing, (D) Approving the
                        Form and Manner of the Notice of the Sale Hearing, and (E) Granting
                        Related Relief (Filed June 9, 2020) [Docket No. 139]

                  (f)   Order (A) Authorizing and Approving Bidding Procedures in Connection
                        with the Sale of The Debtors Assets, (B) Authorizing and Approving
                        Procedures Related to the Assumption and Assignment of Executory
                        Contracts and Unexpired Leases in Connection with the Sale, (C)
                        Scheduling Auction and Sale Approval Hearing, (D) Approving the Form
                        and Manner of the Notice of the Sale Hearing, and (E) Granting Related
                        Relief (Entered June 15, 2020) [Docket No. 167]




                                                12
60915/0001-20706777v3
                Case 20-11259-JTD       Doc 266       Filed 06/25/20   Page 13 of 19




                  (g)    Notice of Bidding Procedures, Auction Date, and Sale Hearing Relating to
                         the Sale of Debtors' Assets (Filed June 16, 2020) [Docket No. 170]

                  (h)    Notice of (I) Possible Treatment of Executory Contracts and Leases, (II)
                         Fixing of Cure Amounts and (III) Deadlines to Object (Filed June 16,
                         2020) [Docket No. 172]

                  (i)    Notice of Filing of (I) Proposed Order (A) Approving Sale of Debtors
                         Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B)
                         Authorizing Assumption and Assignment of Unexpired Leases and
                         Executory Contracts and (C) Granting Related Relief and (II) Asset
                         Purchase Agreement (Filed June 18, 2020) [Docket No. 177]

                  (j)    Supplemental Notice of (I) Possible Treatment of Executory Contracts and
                         Leases, (II) Fixing of Cure Amounts and (III) Deadlines to Object (Filed
                         June 22, 2020) [Docket No. 190]

                  (k)    Certificate of Publication of Notice of Bidding Procedures, Auction Date
                         and Sale Hearing (Filed June 22, 2020) [Docket No. 193]

                  (l)    Notice of Virtual Auction (Filed June 23, 2020) [Docket No. 194]

                  (m)    Notice of Rescheduled Virtual Auction (Filed June 23, 2020) [Docket No.
                         214]
                  (n)    Notice of Rescheduled Virtual Auction (Filed June 24, 2020) [Docket No.
                         264]

         Response Deadline:     June 8, 2020 at 4:00 p.m. (ET), extended to the hearing for any
                                committee appointed in these cases; and extend until June 24, 2020
                                at 4:00 p.m. (ET).

         Responses Received:

                   (a)   Informal comments received from the Office of the United States Trustee

                   (b)   Informal comments from ConRAC Facility Maintenance

                   (c)   The Bancorp Bank’s Limited Objection to the Debtors’ Bidding
                         Procedures Motion (Filed June 5, 2020) [Docket No. 121]

                   (d)   International Fidelity Insurance Company and Allegheny Casualty
                         Company’s Limited Objection to Debtors’ Motion for Entry of (I) an
                         Order (A) Authorizing and Approving Bidding Procedures in Connection
                         with the Sale of the Debtors’ Assets, (B) Authorizing and Approving
                         Procedures Related to the Assumption and Assignment of Executory
                         Contracts and Unexpired Leases in Connection with the Sale, (C)


                                                 13
60915/0001-20706777v3
                Case 20-11259-JTD       Doc 266        Filed 06/25/20   Page 14 of 19




                         Scheduling Auction and Sale Approval Hearing, (D) Approving the Form
                         and Manner of the Notice of the Sale Hearing, and (E) Granting Related
                         Relief, and (II) an Order (A) Approving the Sale of the Debtors’ Assets,
                         (B) Authorizing the Assumption and Assignment of Certain Executory
                         Contracts and Unexpired Leases in Connection with the Sale, and (C)
                         Granting Related Relief (Filed June 8, 2020) [Docket No. 130]

                   (e)   Objection of Element Fleet Corporation to Debtors' Motion for Entry of (I)
                         an Order (A) Authorizing and Approving Bidding Procedures in
                         Connection with the Sale of the Debtors' Assets, (B) Authorizing and
                         Approving Procedures Related to the Assumption and Assignment of
                         Executory Contracts and Unexpired Leases in Connection with the Sale,
                         (C) Scheduling Auction and Sale Approval Hearing, (D) Approving the
                         Form and Manner of the Notice of the Sale Hearing, and (E) Granting
                         Related Relief, and (II) an Order (A) Approving the Sale of the Debtors'
                         Assets, (B) Authorizing the Assumption and Assignment of Certain
                         Executory Contracts and Unexpired Leases in Connection with the Sale,
                         and (C) Granting Related Relief (Filed June 8, 2020) [Docket No. 137]

                   (f)   Objection to Assumption Notice and Reservation of Rights with Respect
                         to Assumption and Assignment of Contracts filed by American Traffic
                         Solutions Consolidated, LLC, Highway Toll Administration, LLC (Filed
                         June 22, 2020) [Docket No. 191]

                   (g)   Objection of the City of Austin, Texas to Debtors’ Proposed Cure Amount
                         and Reservation of Rights (Filed June 23, 2020) [Docket No. 195]

                   (h)   Objection of Broward County, Florida, to Debtors’ Proposed Cure
                         Amount and Reservation of Rights (Filed June 23, 2020) [Docket No.
                         196]

                   (i)   Objection to Assumption Notice and Reservation of Rights with Respect
                         to Assumption and Assignment of Contracts (Filed June 23, 2020)
                         [Docket No. 198]

                   (j)   Objection of Hillsborough County Aviation Authority to Debtors’
                         Proposed Cure Amount and Reservation of Rights (Filed June 23, 2020)
                         [Docket No. 200]

                   (k)   Objection of The Port of Seattle to Notice of (I) Possible Treatment of
                         Executory Contracts and Leases, (II) Fixing of Cure Amounts and (III)
                         Deadlines to Object (Filed June 23, 2020) (Docket No. 201]

                   (l)   Objection to Assumption Notice and Reservation of Rights with Respect
                         to Assumption and Assignment of Contracts (Filed June 23, 2020)
                         [Docket No. 202]


                                                  14
60915/0001-20706777v3
                Case 20-11259-JTD       Doc 266        Filed 06/25/20   Page 15 of 19




                   (m)   Objection of the Raleigh-Durham Airport Authority to Debtors’ Proposed
                         Cure Amount and Reservation of Rights (Filed June 23, 2020) [Docket
                         No. 203]

                   (n)   Objection of the City of Phoenix, Arizona to Debtors’ Proposed Cure
                         Amount and Reservation of Rights (Filed June 23, 2020) [Docket No.
                         204]

                   (o)   Objection to Assumption and Assignment of Executory Contracts (Filed
                         June 23, 2020) [Docket No. 205]

                   (p)   Objection of the City of Atlanta to Debtors’ Proposed Cure Amount and
                         Reservation of Rights (Filed June 23, 2020) [Docket No. 206]

                   (q)   Objection of the San Diego Regional Airport Authority to Debtors’
                         Proposed Cure Amount and Reservation of Rights (Filed June 23, 2020)
                         [Docket No. 208]

                   (r)   Objection of Clark County, Nevada to Debtors’ Proposed Cure Amount
                         and Reservation of Rights (Filed June 23, 2020) [Docket No. 209]

                   (s)   Objection of SRB Properties LLC to Cure Amount Set Forth in the Notice
                         of (I) Possible Treatment of Executory Contracts and Leases, (II) Fixing of
                         Cure Amounts and (III) Deadlines to Object (Filed June 23, 2020) [Docket
                         No. 211]

                   (t)   Objection of 1101 Astoria Boulevard LLC to Cure Amount Set Forth in
                         the Notice of (I) Possible Treatment of Executory Contracts and Leases,
                         (II) Fixing of Cure Amounts and (III) Deadlines to Object (Filed June 23,
                         2020) [Docket No. 212]

                   (u)   The Texas Comptroller of Public Accounts’ Limited Objection to Debtors’
                         Motion for Entry of (I) an Order (A) Authorizing and Approving Bidding
                         Procedures in Connection with the Sale of the Debtors’ Assets, (B)
                         Authorizing and Approving Procedures Related to the Assumption and
                         Assignment of Executory Contracts and Unexpired Leases in Connection
                         with the Sale, (C) Scheduling Auction and Sale Approval Hearing, (D)
                         Approving the Form and Manner of the Notice of the Sale Hearing, and
                         (E) Granting Related Relief, and (II) an Order (A) Approving the Sale of
                         the Debtors’ Assets, (B) Authorizing the Assumption and Assignment of
                         Certain Executory Contracts and Unexpired Leases in Connection with the
                         Sale, and (C) Granting Related Relief (Filed June 24, 2020) [Docket No.
                         253]




                                                  15
60915/0001-20706777v3
                Case 20-11259-JTD       Doc 266       Filed 06/25/20   Page 16 of 19




                   (v)   Objection of Wells Fargo Equipment Finance, Inc. to Debtors Proposed
                         Cure Amount and Reservation of Rights (Filed June 24, 2020) [Docket
                         No. 254]

                   (w)   Objection of the City and County of Denver, on Behalf of its Department
                         of Aviation, to Certain Cure Amounts Set Forth In the Notice of (I)
                         Possible Treatment of Executory Contracts and Leases, (II) Fixing of Cure
                         Amounts and (III) Deadlines to Object (Filed June 24, 2020) [Docket No.
                         257]

                   (x)   Informal Comment of Southwest Airlines

         Status: This matter will be going forward.

12.      [SEALED] Debtors’ Motion for Entry of Order (I) Honoring Prepetition Retention
         Program and Authorizing Payment of Retention Bonuses; (II) Approving Key Employee
         Retention Plan and Key Employee Incentive Plan, and (III) Granting Related Relief
         (Filed June 5, 2020) [Docket No. 124]

         Related Documents:

                  (a)    [Redacted] Debtors’ Motion for Entry of Order (I) Honoring Prepetition
                         Retention Program and Authorizing Payment of Retention Bonuses; (II)
                         Approving Key Employee Retention Plan and Key Employee Incentive
                         Plan, and (III) Granting Related Relief (Entered June 5, 2020) [Docket No.
                         125]

         Response Deadline:     June 19, 2020 at 4:00 p.m. (ET), extend until June 22, 2020 for
                                Official Committee of Unsecured Creditors

         Responses Received:

                  (a)    Limited Objection and Reservation of Rights of the Official Committee of
                         Unsecured Creditors to Debtors’ Motion for Entry of Order (I) Honoring
                         Prepetition Retention Program and Authorizing Payment of Retention
                         Bonuses; (II) Approving Key Employee Retention Plan and Key
                         Employee Incentive Plan, and (III) Granting Related Relief (Filed June 23,
                         2020) [Docket No. 199]

                  (b)    Informal comments from the Office of the United States Trustee

         Status: This matter will be going forward.

13.      Motion of the Debtor for Entry of an Order Authorizing Debtors to File Under Seal
         Exhibit 1 to Debtors’ Motion for Entry of Order (I) Honoring Prepetition Retention
         Program and Authorizing Payment of Retention Bonuses; (II) Approving Key Employee


                                                 16
60915/0001-20706777v3
                Case 20-11259-JTD      Doc 266        Filed 06/25/20   Page 17 of 19




         Retention Plan and Key Employee Incentive Plan, and (III) Granting Related Relief
         (Filed June 5, 2020) [Docket No. 126]

         Response Deadline:    June 19, 2020 at 4:00 p.m. (ET)

         Responses Received:

                  (a)   Informal comments received from the Office of the United States Trustee

         Status: This matter will be going forward.

14.      Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
         of Cole Schotz P.C. as Counsel for the Debtors Nunc Pro Tunc to the Petition Date (Filed
         June 5, 2020) [Docket No. 127]

         Related Documents:

         Response Deadline:    June 19, 2020 at 4:00 p.m. (ET)

         Responses Received:

                  (a)   Informal Comments from the Office of the United States Trustee

         Status: This matter will be going forward.

15.      HFC Acceptance, LLC and Westlake Flooring Company, LLC Motion for Order (I)
         Compelling Assumption or Rejection of Unexpired Leases Pursuant to 11 U.S.C. Section
         365; (II) Granting Relief from the Automatic Stay Pursuant to 11 U.S.C. Section 362; and
         (III) Granting Related Relief (Filed June 23, 2020) [Docket No. 215]

         Related Documents:

                  (a)   Declaration of Paul Kerwin in Support of HFC Acceptance, LLC and
                        Westlake Flooring Company, LLC Motion for Order (I) Compelling
                        Assumption or Rejection of Unexpired Leases Pursuant to 11 U.S.C.
                        Section 365; (II) Granting Relief from the Automatic Stay Pursuant to 11
                        U.S.C. Section 362; and (III) Granting Related Relief (Filed June 23,
                        2020) [Docket No. 216]

                  (b)   Declaration of Jeff Brodsky in Support of HFC Acceptance, LLC and
                        Westlake Flooring Company, LLC Motion for Order (I) Compelling
                        Assumption or Rejection of Unexpired Leases Pursuant to 11 U.S.C.
                        Section 365; (II) Granting Relief from the Automatic Stay Pursuant to 11
                        U.S.C. Section 362; and (III) Granting Related Relief (Filed June 23,
                        2020) [Docket No. 217]



                                                17
60915/0001-20706777v3
                Case 20-11259-JTD      Doc 266        Filed 06/25/20   Page 18 of 19




                  (c)   Order Shortening the Notice and Objection Periods for Motion for Order
                        (I) Compelling Assumption or Rejection of Unexpired Leases Pursuant to
                        11 U.S.C. Section 365; (II) Granting Relief from the Automatic Stay
                        Pursuant to 11 U.S.C. Section 362; and (III) Granting Related Relief
                        (Entered June 24, 2020) [Docket No. 251]

         Response Deadline:    June 29, 2020 at 12:00 p.m. (ET)

         Responses Received:

         Status: This matter will be going forward.

Dated: June 25, 2020
       Wilmington, Delaware
                                              COLE SCHOTZ P.C.

                                              /s/ Justin R. Alberto
                                              Justin R. Alberto (No. 5126)
                                              Norman L. Pernick (No. 2290)
                                              J. Kate Stickles (No. 2917)
                                              Patrick J. Reilley (No. 4451)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117
                                              jalberto@coleschotz.com
                                              npernick@coleschotz.com
                                              kstickles@coleschotz.com
                                              preilley@coleschotz.com

                                              – and –

                                              Stuart Komrower (admitted pro hac vice)
                                              Court Plaza North
                                              P.O. Box 800, 25 Main Street
                                              Hackensack, New Jersey 07601
                                              Telephone: (201) 489-3000
                                              Facsimile: (201) 489-1536
                                              skomrower@coleschotz.com

                                              – and –




                                                18
60915/0001-20706777v3
                Case 20-11259-JTD   Doc 266     Filed 06/25/20   Page 19 of 19




                                         Taylre C. Janak (admitted pro hac vice)
                                         1325 Avenue of the Americas, 19th Floor
                                         New York, New York 10019
                                         Telephone: (212) 752-8000
                                         Facsimile: (212) 752-8393
                                         tjanak@coleschotz.com

                                         Proposed Counsel for Debtors and
                                         Debtors in Possession




                                           19
60915/0001-20706777v3
